Citation Nr: 1134857	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  03-07 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, including hypertension and transient ischemic attacks (TIAs), as a result of medication issued by the Department of Veterans Affairs on March 22, 2001.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In September 2002, the Veteran testified during a personal hearing at the RO.  In January 2005, he testified during a hearing before the undersigned.  Transcripts of both hearings are of record.

In April 2005, the Board remanded the present matter to the RO for additional development and due process concerns.  In an April 2006 decision, the Board denied the Veteran's claim.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2008, the Court issued a Memorandum Decision vacating the Board's decision and remanding the claim to the Board for readjudication.  In October 2008 and February 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

As noted by the Board in the Introductions to its October 2008 and February 2010 remands, in his argument to the Court, the Veteran claimed that his depression claim was pending.  However, the record showed that the RO denied entitlement to compensation under 38 U.S.C. 1151 for depression in April 2002.  In May 2002, the Veteran submitted a notice of disagreement with that denial.  However, in a signed statement submitted on VA Form 21-4138 and received by the RO on September 19, 2002, the Veteran expressly stated that he withdrew the appeal of the denial of depression.  See 38 C.F.R. § 20.204 (2010).  Therefore, that issue is not in appellate status and the Board will confine its consideration to the issue as set forth on the title page.

When the case was previously before the Board, the issue on appeal was characterized as an additional cardiovascular disability, including hypertension and transient ischemic attacks (TIAs).  In a June 2011 rating decision, the RO awarded the Veteran service connection for coronary artery disease status post coronary artery bypass graft, effective from September 28, 1990.  That has resulted in there being no case or controversy as to the matter of coronary artery disease.  Therefore, it is moot and the issue on appeal has been recharacterized.  

Also, in its October 2008 and February 2010 Introductions, the Board noted that, in a statement received in April 2006, the Veteran requested service connection for diabetes mellitus as a residual of exposure to Agent Orange, peripheral neuropathy, and back pay for a 100 percent rating for posttraumatic stress disorder (PTSD), as well as a higher rating for hearing loss.  These matters were referred to the RO for appropriate action, but it does not appear that the RO has yet considered these claims.  Thus, these matters are, again, referred to the RO for appropriate action.


REMAND

Unfortunately, another remand is required in this case.  In a statement received in August 2011, the Veteran requested that he be scheduled for an additional video-conference hearing before a member of the Board.  Consequently, the Board remands this matter so that the Veteran can be provided with his requested hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Arrangements should be made in order to provide the Veteran with a video-conference hearing before a member of the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals







